Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitations “the amine-functionalized ligands comprise…is coupled to said diol-functionalized solid particles”, “the diol-functionalized solid particles comprise…methylenebisacrylamine”, and “the diol-functionalized solid particles are coupled directly to the amine at the para-position” render the claim indefinite.  The claim previously requires “oxidizing diol groups to aldehyde groups…thereby converting said diol-functionalized solid particles to aldehyde-functionalized solid particles”.  It is not clear when the ligands are diol vs aldehyde functionalized and at what point the different modifications are made.  Claims 7-8 are rejected as well since they depend on claim 1. 
Claim Rejections - 35 USC § 103
Claims 1 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8188242 by Gagnon et al. (Gagnon) as evidenced by U.S. Patent Publication No. 2013/0102761 by Liao et al. (Liao) in view of U.S. Patent No. 6498236 by Lihme et al. (Lihme).
In regard to claims 1 and 8, Gagnon teaches a method for manufacturing a mixed-mode chromatography medium (C12/L39 to C13/L47; C6/L6-54; C3/L50-58).  Gagnon teaches oxidizing diol groups on diol-functionalized solid particles to aldehyde groups (C12/L39 to C13/L47, oxidation of UNOsphere Diol to UNOsphere Aldehyde).  Gagnon teaches converting said diol-functionalized solid particles to aldehyde-functionalized solid particles (C12/L39 to C13/L47, oxidation of UNOsphere Diol to UNOsphere Aldehyde).  Gagnon teaches coupling amine-functionalized ligands to said aldehyde-functionalized solid particles thereby forming the mixed-mode chromatography medium (C12/L39 to C13/L47, coupling of phenylalanine via reductive amination).  Gagnon teaches said amine-functionalized ligands comprise an amine substituted hydrophobic group joined to an acid moiety by a carboxyl group (C12/L39 to C13/L47, phenylalanine). 
Gagnon teaches the amine functionalized ligands comprising the amine substituted hydrophobic group are joined to a carboxyl group (C12/L39 to C13/L47).  
Gagnon does not explicitly teach the diol-functionalized solid particles comprise a copolymer of 3-allyloxy-1,2-propanediol and vinyl pyrrolidinone cross-linked with N,N’ methylenebisacrylamide.  However, Liao provides evidence that the structure of UNOsphere Diol is a copolymer of 3-allyloxy-1,2-propanediol and vinyl pyrrolidinone cross-linked with N,N’ methylenebisacrylamide ([0046]).  Liao teaches separating monomeric antibody from aggregated antibody ([0050]).  
Gagnon does not teach the ligand comprises benzamidoacetic acid and is coupled to said solid support at a phenyl ring through a chain of one atom; the chain comprises an amine at a para-position on the phenyl ring of the benzamidoacetic acid whereby said ligand and chain together constitute a 2-(4-aminobenzamido)acetic acid group; the solid support is coupled directly to the amine at the para-position. 
Gagnon teaches binding antibody aggregates from other forms of antibody (C10/L32-51; C11/L21-24). 
Gagnon teaches the ligand can be chosen from a wide variety of available ligands to purify antibodies and other proteins (C5/L31 to C8/L60).  Gagnon teaches one possible ligand is described in U.S. Patent No. 6498236 (C6/L45-47). 
Lihme teaches a purification process for proteins, such as immunoglobulins, from a source solution (abstract).  Lihme teaches there are a broad range of purification methods (C1/L11 to C2/L15).  Lihme teaches that many different forms of chromatography are well known methods for protein purification (C2/L31 to C3/L38).  Lihme teaches the chromatography medium can take many forms such as particles (C6/L35-49).  Lihme teaches contacting the source solution with the chromatography medium at a specific pH between 2.0 to 10.0 (C4/L14-26).  Lihme teaches eluting the bound proteins, immunoglobulins, with an eluent (C4/L30-53).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.  
Additionally, regarding limitations which are directed to specific properties of mixed mode chromatography medium recited in said claim (binding monomeric antibodies and antibody aggregates in a solution at a pH of 4.0 to 6.0), it is noted that once a mixed mode chromatography medium is disclosed to comprise a material comprising the material as claimed, and therefore is the same as the mixed mode chromatography medium of the claims, it will, inherently, display recited properties.  See MPEP 2112.
Further, Lihme teaches the ligand is benzamidoacetic acid (4-aminohippuric acid, C24/L11).  Lihme teaches the ligand is coupled to the solid support at a phenyl ring (the hydrophobic group) through a chain of one atom which comprises an amine (C4/L19-25; C11/L44-50; C12/L23-36).  Lihme teaches said chain is at a para-position on the phenl ring of said benzamidoacetic acid whereby said ligand and chain together constitute a 2-(4-aminobenzamido)acetic acid group (4-aminohippuric acid, C24/L11). The protein binds to solid support through the ligand (C6/L54 to C7/L13). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a benzamidoacetic acid ligand, as taught by Lihme, into the method of Gagnon as the Gagnon reference explicitly teaches benzamidoacetic acid is a potential ligand known in the art of chromatography for the purification of antibodies and other proteins.  
Lihme teaches the ligand has been coupled directly to the solid support through the amine at said para-position (Lihme, C4/L19-25; C11/L44-50; C12/L23-36).  One of ordinary skill in the art at the time of the invention would understand that the ligand is coupled through the groups on the copolymer, including the aldehyde associated with 3-allyloxy-1,2-propanediol.  
Gagnon does not teach the diol-functionalized solid particles have pores of a median diameter of 0.5 micron or greater with substantially no pores of 0.1 micron or less in diameter and a diol density of from about 200 to 300 µmol/mL packed particles.  Liao provides evidence that the structure of UNOsphere Diol has a diol density of from about 200 to 300 µmol/mL ([0046]). 
Gagnon teaches the support matrix is a solid phase which is a porous particle, non-porous particle, membrane, or monolith (C3/L50-58).  As the support permeability/porosity is a variable that can be modified, among others, by adjusting said pore diameter, the precise pore diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pore diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pore diameter in the method of Gagnon to obtain the desired balance between the permeability/porosity and separation parameters (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 7, regarding limitations which are directed to specific properties of mixed mode chromatography medium recited in said claim, it is noted that once a mixed mode chromatography medium is disclosed to comprise a material comprising the material as claimed, and therefore is the same as the mixed mode chromatography medium of the claims, it will, inherently, display recited properties.  See MPEP 2112.

Response to Arguments 
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument that the amendment “capable of binding monomeric antibodies and antibody aggregates in a solution at a pH of 4.0 to 6.0” overcomes the current prior art rejection; the Examiner does not find this persuasive. The Examiner notes that the rejection above is updated. 
As noted above: 
Gagnon teaches binding antibody aggregates from other forms of antibody (C10/L32-51; C11/L21-24). 
Lihme teaches contacting the source solution with the chromatography medium at a specific pH between 2.0 to 10.0 (C4/L14-26).  Lihme teaches eluting the bound proteins, immunoglobulins, with an eluent (C4/L30-53).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.  
Additionally, regarding limitations which are directed to specific properties of mixed mode chromatography medium recited in said claim (binding monomeric antibodies and antibody aggregates in a solution at a pH of 4.0 to 6.0), it is noted that once a mixed mode chromatography medium is disclosed to comprise a material comprising the material as claimed, and therefore is the same as the mixed mode chromatography medium of the claims, it will, inherently, display recited properties.  See MPEP 2112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777